DETAILED ACTION
Status of Claims
The amendment filed under AFCP 2.0 on 12/20/2021 has been entered. Claims 1-12 remain pending of which claims 9-10 are withdrawn without traverse (see OA 07/09/2021).
Applicant’s arguments, see Remarks, with respect to claims 1-8, 11, and 12 have been fully considered and are persuasive. All previous 35 USC 112, 102, and 103 rejections have been withdrawn. 

Election/Restrictions
This application is in condition for allowance except for the presence of claims 9 and 10 directed to an invention non-elected without traverse.  Accordingly, claims 9 and 10 have been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Cancel claims 9 and 10.

Allowable Subject Matter
Claims 1-8, 11, and 12 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS BARCENA whose telephone number is (571)270-5780. The examiner can normally be reached Monday-Thursday 8-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on (313)446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CARLOS BARCENA/Primary Examiner, Art Unit 1723